

115 HRES 590 IH: Calling on the Secretary of Veterans Affairs to conduct a clinical study assessing the effectiveness of treating chronic pain in veterans with cannabis in comparison to opioids.
U.S. House of Representatives
2017-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 590IN THE HOUSE OF REPRESENTATIVESOctober 26, 2017Mr. Correa submitted the following resolution; which was referred to the Committee on Veterans' AffairsRESOLUTIONCalling on the Secretary of Veterans Affairs to conduct a clinical study assessing the effectiveness of treating chronic pain in veterans with cannabis in comparison to opioids. 
Whereas prescription opioids are a class of drugs that can relieve pain, but can also be misused, resulting in dependence; Whereas prescription opioid addiction causes severe physical and mental harm and can result in overdose incidents and deaths; 
Whereas our country is facing an unprecedented and devastating prescription opioid overdose epidemic; Whereas opioid addiction in the United States increased by 493 percent from 2010 to 2016; 
Whereas 64,000 Americas died from opioid addiction and overdose in 2016; Whereas almost 60 percent of veterans returning from deployments in the Middle East and 50 percent of older veterans suffer from chronic pain; 
Whereas these rates of chronic pain exceed the reported 30 percent national average of chronic pain within the general American population; Whereas prescriptions for opioids by the Department of Veterans Affairs have increased by 270 percent since 2003; 
Whereas 68,000 veterans have been reported by the Department of Veterans Affairs to be addicted to opioids; Whereas veterans are roughly twice as likely to become addicted to opioids than are members of the general population; 
Whereas veterans are twice as likely to die from an accidental opioid overdose than nonveterans; and Whereas the President of the United States announced a public health emergency on the opioid crisis on October 26, 2017: Now, therefore, be it 
That the House of Representatives— (1)recognizes the urgency and importance of finding alternative successful treatments to opioids to address veterans’ health care; 
(2)recognizes it is imperative to the health and safety of our veterans that a study be conducted on the medicinal applications of marijuana for treating wounds resulting from service to our great Nation; and (3)calls on the Secretary of Veterans Affairs to conduct a clinical study and further research to evaluate the effects of cannabis in comparison to opioids in treating service-related health conditions of veterans. 
